DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 12, and 15-22) in the reply filed on 8 February, 2021 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 February, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March, 2019, 21 April, 2020, and 18 May, 2020(two IDS’s were submitted on18 May, 2020) are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Drawings
The drawings are objected to because: (1) Figure 3 depicts the reference character “1” pointing seemingly to an internal structure (i.e., the lower valve bushing “3” described in par. 37 of the present invention’s disclosure to be shown in figure 3), of the valve, as opposed to the hollow main valve body “1” depicted in figures 1-2 and 4, at least. (2) Figure 4 points to one of the apertures (i.e., square shaped holes in the hollow main valve body wall) to define the notch “13”. However, based on the description in paragraph 30 of the present invention and figures 1 and 2, it should be provided that “13” points to both of the apertures in figure 4, as the first notch “13” is comprised of first and second sub notches “131”/ “132”, and therefore, encompasses both of the apertures depicted in figure 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: (1) reference character “1034”, shown in figures 11 and 14, has been used to designate both an accommodation cavity of the first adaptor base and the sixth port in an alternate embodiment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim recites that the first valve port either allows or prohibits communication to the fourth port depending on the thermal actuator being either “close” to or away from the first valve port. However, it is unclear what is required by the positioning of the thermal actuator to the first valve port to be deemed as “close” to. The claim, further, provides that when the first valve port is closed that the fluid does not flow into the fourth port (i.e., “the third port is in communication with the fifth port through the first passage, the second passage, and the first notch sequentially”), but this does not aid in determining the metes and bounds of the claim, as the initial requirement is that the first valve port and thermal actuator need only to be “close” to one another to provide such fluid flow. Under broadest reasonable interpretation, “close” requires at least some space or gap be provided, which is not the same as closed (e.g., abutment), and therefore, is rejected as being indefinite for failing to clearly define the metes and bound of the claim. Looking at the specification, it is again provided that there is a closed configuration between the first valve port and the thermal actuator to provide the fluid flow from not communicating with the fourth port (see figure 15), but this does not equate to a definition or example of “close”, intended by the Applicant, as it would require some gap or space between the thermal actuator and the first valve port. Therefore, for examination purposes, it is being construed that the claim recites the first valve port is not in communication or in communication with the fourth port when the thermal actuator is abutting against or away from the first valve port.
Claims 2-10, 12, and 16-22 depend, or incorporate the structure thereof, from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 2 recites, “wherein one end of the main valve body is fixed to an inner wall corresponding to the cavity in the adapter based in a sealed manner, and another end of the main valve body is fixed to an inner wall of the fourth port in a sealed manner”, which renders the claim indefinite. Claim 2 directly depends from independent claim 1 which provided “one end of the main valve body is fittingly connected to an inner wall of the fifth port in a sealed manner, and one end of the main valve body is fittingly connected to the fourth port or an inner wall of the second passage in a sealed manner”. First, it is unclear whether the recitations of “one end of the main valve body” and “another end of the main valve body” are different structures to each of the “one end of the main valve body” stated in claim 1 or the same structures. Looking at the drawings, particularly figures 1 and 14, it is clear that the valve is provided in a cylindrical shape with two circular ends which are provided with first and second openings to enable fluid flow within and out each of these ends. Secondly, it was provided in claim 1 that the adapter base is provided with a cavity and a fifth port which is in communication with the cavity, wherein one end of the main valve body is fittingly connected to the inner wall of the fifth port. It is unclear how the one end of the main valve body is “fittingly connected” to the inner wall of the fifth port and then later provided to be fixed to an inner wall of the cavity in the adapter base, when the fifth port is not associated to structure of the cavity within the adapter base, but merely in communication with the cavity. Looking at figure 14, it is evident that the assumed to be in the same position as the previous embodiment shown in figure 12) is an opening of the adapter base which structurally connects to the cavity of the adapter base (a bore and through hole are provided in the adapter base as shown in figure 14). Therefore, it is being construed for examination purposes that the adapter base comprises the cavity and fifth port which are formed along an inner wall of the adapter base, such that one end of the main valve body is fittingly connected to the inner wall of the adapter base at the cavity or fifth port, and that the initial recitation of ends of the main valve body in claim 1 correspond to the ends of the main valve body recited in claim 2.
Claims 3-6 and 16-22 depend, or incorporate the structure thereof, from rejected claim 2, and therefore, are further rejected under 35 U.S.C. 112(b).
The term "close" in claim 6 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim recites that the second valve port is either opened or closed when the thermal actuator is either “close” to or away from the second valve port. However, it is unclear what is required by the positioning of the thermal actuator to the second valve port to be deemed as “close” to. The claim, further, provides that when the second valve port is closed that the fluid flows into the fourth port, but this does not aid in determining the metes and bounds of the claim, as the initial requirement is that the second valve port and thermal actuator need only to be “close” to one another to provide such fluid flow. Under broadest reasonable interpretation, “close” requires at least some space or gap be provided, which is not the same as closed (e.g., abutment), and therefore, is rejected as being indefinite for see figure 16), but this does not equate to a definition or example of “close”, intended by the Applicant, as it would require some gap or space between the thermal actuator and the second valve port. Therefore, for examination purposes, it is being construed that the claim recites the second valve port is opened and closed when the thermal actuator is abutting against or away from the second valve port.
The term "gradually" in claim 9 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph 55 discusses the decrease occurring “gradually”, and references figure 11. However, figure 11, either alone or with the disclosure of paragraph 55, does not depict or exemplify what “gradually” means, so as to enable one having ordinary skill within the art to determine the metes and bounds of the claimed invention either implicitly or explicitly. Therefore, for examination purposes, it is being construed that claim 9 provides wherein the outer diameters are decreased.

Allowable Subject Matter
Claims 1-10, 12, and 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
DRIES (US 10,619,530 B2), KIM (US 10,036,466 B2), KIM (US 2015/0369115 A1), KIM (US 2013/0133875 A1), KIM (US 9,074,518 B2), SHEPPARD (US 9,464,853, B2) are considered to be the closest prior art of record. However, the prior art of record, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious:
“ A heat exchange assembly, comprising a heat exchange core and a mounting plate fixed to the heat exchange core, and the heat exchange assembly further comprising a first port, a second port, a third port, and a fourth port; the heat exchange core comprising an end plate, and the heat exchange core further comprising a first flow passage and a second flow passage which are isolated from each other, the first flow passage being in communication with the first port and the second port, and the second flow passage being in communication with the third port and the fourth port; and the second flow passage comprising a first passage and a second passage, and wherein the heat exchange core further comprises a through passage passing through the heat exchange core, the mounting plate is provided with a connection passage for communicating the through passage with the fourth port, and the second passage passes through the heat exchange core and one end of the second passage is in communication with the fourth port; the heat exchange assembly further comprises a valve assembly and an adapter base, the adapter base is provided with a cavity opposite to the second passage and a fifth port in communication with the cavity, and the adapter base is further provided with a sixth port in communication with the through passage; the valve assembly is provided in or partially provided in the second passage, and the valve assembly comprises a main valve body and a thermal actuator mounted in the main valve body, and one end of the main valve body is fittingly connected to an inner wall of the fifth port in a sealed manner, and one end of the main valve body is fittingly connected to the fourth port or an inner wall of the second passage in a sealed manner, a side wall of the main valve body is provided with a first notch, and a first valve port is provided in the main valve body, the first valve port is located between the first notch and the fourth port, and the first valve port is not in communication or in communication with the fourth port when the thermal actuator is close to or away from the first valve port; and wherein, when the first valve port is opened, the third port is in communication with the fourth port through the first passage, the second passage, the first notch, and the first valve port sequentially; and when the first valve port is closed, the third port is in communication with the fifth port through the first passage, the second passage, and the first notch sequentially.” (claim 1, as interpreted under 35 U.S.C. 112(b));
“A system for adjusting a temperature of transmission oil, wherein the system for adjusting the temperature of transmission oil comprises a transmission, a heat exchange assembly, and an oil cooler, wherein the heat exchange assembly is the heat exchange assembly according to claim 1, and wherein the third port and the fourth port are in communication with an inlet and an outlet of the transmission directly or through pipelines, and an outlet of one flow passage of the oil cooler is in communication with the sixth port of the heat exchange assembly through a pipeline, and an inlet of the flow passage of the oil cooler is in communication with the fifth port; and wherein, when a temperature of a cooling oil coming out of the outlet of the transmission and entering the heat exchange core for heat exchange is in a normal state, the cooling oil enters the valve assembly through the first notch, and since the thermal actuator is under the action of a restoring force of the first spring, the first valve port is in an open state, and the cooling oil flows through the first valve port and flows back to the transmission through the fourth port and the inlet of the transmission; and when the temperature of the cooling oil coming out of the outlet of the transmission and entering the heat exchange core for heat exchange is relatively high, the cooling oil flows into the valve assembly through the first notch, at this time, the thermal actuator is thermally expanded to close the first valve port, the first valve port is in a closed state, and the cooling oil flows to the oil cooler through the fifth port, and the cooling oil flowing out of the oil cooler flows through the through passage and the fifth port and then flows back to the transmission through the inlet of the transmission.” (claim 10 which incorporates the heat exchange assembly defined by claim 1); and
“A heat exchange assembly, comprising a heat exchange core and a mounting plate fixed to the heat exchange core, and the heat exchange assembly further comprising a first port, a second port, a third port, and a fourth port; the heat exchange core comprising an end plate. and the heat exchange core further comprising a first flow passage and a second flow passage which are isolated from each other, the first flow passage being in communication with the first port and the second port, and the second flow passage being in communication with the third port and the fourth port: and the second flow passage comprising a first passage and a second passage, and wherein one end of the first passage is in communication with the third port, another end of the first passage is blocked by the end plate, and the second passage passes through the heat exchange core and one end of the second passage is in communication with the fourth port; wherein, the heat exchange assembly further comprises a valve assembly and an adapter base, the adapter base is provided with a fifth port, and the valve assembly is provided in or partially provided in the second passage, and the valve assembly comprises a main valve body and a thermal actuator mounted in the main valve body, and one end of the main valve body is fittingly connected to an inner wall of the fifth port in a sealed manner, and one end of the main valve body is fittingly connected to the fourth port or an inner wall of the second passage in a sealed manner, a side wall of the main valve body is provided with a first notch, and a first valve port is provided in the main valve body, the first valve port is located between the first notch and the fourth port, and the first valve port is not in communication or in communication with the fourth port through an action of the thermal actuator; and wherein, when the first valve port is opened, the third port is in communication with the fourth port through the first passage, the second passage, the first notch, and the first valve port sequentially; and when the first valve port is closed, the third port is in communication with the fifth port through the first passage, the second passage, and the first notch sequentially.” (claim 15).
Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, the claimed invention set forth within independent claim 1, claim 15, and claim 10,which incorporates the heat exchange assembly defined by claim 1, and the dependent claims thereof, have been found to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/21/2021